DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-4, 6-8, 10-14,16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (US 20050162337 A1), referred herein as Ohashi in view of Suryanarayana et al. (US 20160210769 A1), referred herein as Sury.
Regarding Claim 1, Ohashi teaches a processing method comprising (Ohashi Abst: A display device and a method of controlling the same; [0010] a display device for displaying a PC video signal and a TV video signal at the same time):
displaying an indication region including a plurality of representation regions of a plurality of display sub-areas obtained by dividing a plurality of display Ohashi [0064] In similar fashion, the TV digital RGB signals supplied to the video signal synthesis unit 140 are stored, as second, third and fourth TV small pictures, respectively, in the areas of (row address #193, column address #1025) to (row address #384, column address #1025) as shown in FIG. 4 in order to display the TV digital RGB signals on the display unit 200 in the second display area of the TV video signal as shown in FIG. 12; in the areas of (row address #385, column address #1025) to (row address #576, column address #1280 as shown in FIG. 4 in order to display the TV digital RGB signals on the display unit 200 in the third display area of the TV video signal as shown in FIG. 12; and in the areas of (row address #577, column address #1025) to (row address #768, column address #1280) as shown in FIG. 4 in order to display the TV digital RGB signals on the display unit 200 in the fourth display area of the TV video signal as shown in FIG. 12); and
in response to an operation on a target object, determining, from the plurality of representation regions, a target representation region to be associated with the target object (Ohashi [0080] This process is shown as a flowchart in FIG. 14. Upon depression of the cursor up/down buttons of the remote controller 300 (step 141), an active window for displaying a dynamic image of the TV video signal is changed in accordance with the up/down instruction of the cursor up/down buttons (step 142)); and
displaying the target object in the display sub-area corresponding to the target representation region (Ohashi [0080] the TV video signal of the previously set channel number is written in the previously set active window. The data in all the frame memories including the PC video signal and a plurality of the TV small pictures windows are read and output to the display unit (step 146)).
Ohashi does not but Sury teaches a plurality of display devices of or connected to an electronic device (Sury [0064] At step 610, the processing system receives video data from the one or more external devices. For example, as discussed with reference to FIG. 5, each of the external devices may transmit video data to device controllers 402, which may transmit the data to a partition controller. The video data may be associated with a display screen at an information handling system or may be from a device without a display screen, such as a camera).
Sury discloses system and method for a multi-device display, which is analogous to the present patent application. 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified Ohashi to incorporate teachings of Sury, and applying the process of receiving/displaying video data from the first external device and the second external device, as taught by Sury into the method and system for displaying the PC video signal and the TV video in tiles. 
Doing so would allow users to easily integrate display outputs from multiple sources into a single display device in the systems and methods for a display area with a plurality of divided sub-areas.

Regarding Claim 2, Ohashi in view of Sury teaches the method according to claim 1, and further teaches wherein the indication region includes at least one of:
a first indication region including the plurality of representation regions of the plurality of display sub-areas obtained by dividing the plurality of display devices as a whole (Sury [0037] FIG. 3 illustrates a block diagram depicting selected elements of multi-device display system 300 in accordance with some embodiments of the present disclosure. As shown, multi-device display system 300 includes multi-device display unit 200-1, external devices 312 including information handling systems 100-1 through 100-4 and camera 304, and I/O devices 306-1 and 306-2. Multi-device display unit 200-1 may represent an embodiment of multi-device display unit 200 (see FIG. 2). Although multi-device display system 300 is depicted as having four information handling systems 100 and one camera 304 for a total of five external devices 312, it will be understood that, in particular embodiments, different numbers and types of external devices 312 may be communicatively coupled to multi-device display unit 200-1 at any given time), with the same motivation as Claim 1 applies here; or 
a second indication region including the representation region of at least one display sub- area obtained by dividing each of the plurality of display devices individually ([0064] In similar fashion, the TV digital RGB signals supplied to the video signal synthesis unit 140 are stored, as second, third and fourth TV small pictures, respectively, in the areas of (row address #193, column address #1025) to (row address #384, column address #1025) as shown in FIG. 4 in order to display the TV digital RGB signals on the display unit 200 in the second display area of the TV video signal as shown in FIG. 12; in the areas of (row address #385, column address #1025) to (row address #576, column address #1280 as shown in FIG. 4 in order to display the TV digital RGB signals on the display unit 200 in the third display area of the TV video signal as shown in FIG. 12; and in the areas of (row address #577, column address #1025) to (row address #768, column address #1280) as shown in FIG. 4 in order to display the TV digital RGB signals on the display unit 200 in the fourth display area of the TV video signal as shown in FIG. 12).

Regarding Claim 3, Ohashi in view of Sury teaches the method according to claim 1, and further teaches wherein:
the operation is a first operation; and displaying the indication region includes (Ohashi [0068] The 2/MULTI SCREEN button 311 is for selecting the multi-tile display function of the PC large picture and the TV small pictures):
detecting a second operation on the target object; and in response to the second operation satisfying a trigger condition, displaying the indication region, the trigger condition including (Ohashi [0080] This process is shown as a flowchart in FIG. 14. Upon depression of the cursor up/down buttons of the remote controller 300 (step 141)):
a location of the target object being moved (Ohashi [0080] an active window for displaying a dynamic image of the TV video signal is changed in accordance with the up/down instruction of the cursor up/down buttons (step 142)), and
movement parameters corresponding to movement of the target object satisfying at least one of:
a movement distance satisfying a first condition, 
a movement time satisfying a second condition, or
a movement trajectory satisfying a third condition (Ohashi [0093] The process described above is illustrated in the flowchart of FIG. 15. The lapse of five-second periods is monitored (step 151). At intervals of five seconds, the active window on which the TV video signal is displayed as a dynamic image is changed (step 152), and the channel number of the TV broadcast program displayed as a dynamic image is restored to a predefined active window (step 153)).

Regarding Claim 4, Ohashi in view of Sury teaches the method according to claim 3, and further teaches wherein displaying the indication region includes:
displaying the indication region in a set display sub-area of a display reference that is a pre-operation location of the target object before the second operation is performed or a post- operation location of the target object after the second operation that satisfies the trigger condition (Ohashi [0068] An ENTER button 312 is arranged at the center of the cursor buttons 312 and depressed for shifting from PC mode to TV mode in which the TV small picture select window is displayed over the whole screen. By depressing the upper or lower one of CHANNEL buttons 314, the TV channel displayed on the select window of the TV small picture is changed).

Regarding Claim 6, Ohashi in view of Sury teaches the method according to claim 1, and further teaches wherein: in response to the operation on the target object, determining the target representation region includes:
detecting the operation of moving the target object to the indication region (Ohashi [0068] An ENTER button 312 is arranged at the center of the cursor buttons 312 and depressed for shifting from PC mode to TV mode in which the TV small picture select window is displayed over the whole screen);
determining that the target object moves to a target location in the indication region (Ohashi [0079]  the user can manipulate the remote controller first to display a dynamic image of the TV video signal of the TV broadcast program designated by the user on the first TV small picture, and then to display a dynamic image of a different TV broadcast program on the second TV small picture); and
determining the representation region where the target location is located as the target representation region (Ohashi [0080] the digital TV video signal processed by the scaling unit is written in the area of the active window on the frame memory (step 145). In the case where neither the cursor up/down buttons or the channel button is depressed, on the other hand, the TV video signal of the previously set channel number is written in the previously set active window);
the target representation region presents a first effect (Ohashi [0068] An ENTER button 312 is arranged at the center of the cursor buttons 312 and depressed for shifting from PC mode to TV mode in which the TV small picture select window is displayed over the whole screen); and
in response to the target object moving to the target representation region, the target representation region presents a second effect different from the first effect (Ohashi [0068] By depressing the upper or lower one of CHANNEL buttons 314, the TV channel displayed on the select window of the TV small picture is changed).

Regarding Claim 7, Ohashi in view of Sury teaches the method according to claim 1, and further teaches further comprising, before displaying the indication region:
determining display parameters of the plurality of display devices (Sury [0037] different numbers and types of external devices 312 may be communicatively coupled to multi-device display unit 200-1 at any given time. Information handling systems 100-1 through 100-4 may represent embodiments of information handling system 100 (see FIG. 1). For example, information handling system 100-1 may be a mobile phone, information handling system 100-2 may be a tablet computer, information handling system 100-3 may be a notebook computer, and information handling system 100-4 may be a desktop computer);
generating a split-screen guiding region indicating the plurality of display devices based on the display parameters of the plurality of display devices (Sury [0038] When information handling system 100-2 is communicatively coupled to multi-device display unit 200-1, then multi-device display unit 200-1 may reconfigure screen 204-1 to simultaneously output display region 310-1 and display region 310-2. Display region 310-1 may correspond to display data received from information handling system 100-1, e.g., display screen 142-1, while display region 310-2 may correspond to display data received from information handling system 100-2, e.g., display screen 142-2);
obtaining area division information for the split-screen guiding region, the area division information being used to indicate the plurality of display sub-areas obtained by dividing the plurality of display devices (Sury [0039] As further example, when information handling system 100-3 and/or 100-4 are communicatively coupled to multi-device display unit 200-1, then multi-device display unit 200-1 may reconfigure screen 204-1 to simultaneously output display regions 310-1, 310-2, 310-3, and/or 310-4. Display region 310-3 may correspond to display data received from information handling system 100-3, e.g., display screen 142-3, and display region 310-4 may correspond to display data received from information handling system 100-4, e.g., display screen 142-4); and
generating the indication region based on the area division information on the split-screen guiding region (Sury [0042] In some embodiments, display regions 310 may be adjusted, modified, or otherwise configured based on user preferences. As such, the replication of display screens 142 onto regions 310 may alter the original size of display screens 142, e.g., the replication onto a specific display region 310 may increase or decrease the size of the display on display screens 142. For example, a mobile phone display, e.g., display screen 142-1, may be displayed larger in display region 310-1 of screen 204 than the same image is displayed on display screen 142-1).
The same motivation as Claim 1 applies here.

Regarding Claim 8, Ohashi in view of Sury teaches the method according to claim 7, and further teaches wherein:
the display parameters include resolution information including a number of horizontal pixels and a number of vertical pixels of each display device (Ohashi [0040] The TV scaling unit 130, in order to display the input TV digital RGB signals in a predetermined image size on the display unit 200, operates to expand or compress the horizontal and vertical image sizes of the input TV digital RGB signals… In the case where the display unit 200 is a liquid crystal panel of WXGA, on the other hand, the resolution of the display unit 200 is 1280 horizontal pixels and 768 vertical lines, thereby causing an image size mismatch between the TV digital RGB signals and the display unit 200); and
generating the split-screen guiding region includes constructing the split-screen guiding region including the guiding representation regions according to respective numbers of horizontal pixels and vertical pixels of the plurality of display devices and a mapping relationship between the pixels and the guiding regions (Ohashi [0041 the TV scaling unit 130 so operates that the TV digital RGB signals having the image size of 768 horizontal effective pixels per line and 485 vertical effective lines per frame of the display unit 200 are horizontally and vertically expanded to the TV digital RGB signals having 1280 horizontal effective pixels per line and 768 vertical effective lines per frame coincident with the resolution of 1280 horizontal pixels and 768 vertical lines of the display unit 200).

Regarding Claim 10, Ohashi in view of Sury teaches the method according to claim 7, and further teaches wherein obtaining the area division information includes:
obtaining an operation on the split-screen guiding region (Sury [0058] A user may employ a mouse to select sizing plus 506 and drag sizing plus 506 from (X.sub.a, Y.sub.b) to (X.sub.m, Y.sub.n).); and
determining the area division information based on the operation on the split-screen guiding region (Sury [0058] Accordingly, display region 510-1 may form a quadrilateral that extends from corner (X.sub.a, Y.sub.b) to corner (X.sub.m, Y.sub.n). Display regions 510 may be formed and resized by using sizing plus 506).
The same motivation as Claim 1 applies here.

Regarding Claim 11, Ohashi in view of Sury teaches a processing method comprising (Ohashi [0010] a display device for displaying a PC video signal and a TV video signal at the same time):
The metes and bounds of the rest of the limitations substantially correspond to the claim as set forth in claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 12-14, 16-18 and 20, Ohashi in view of Sury teaches the electronic device according to claim 11. The metes and bounds of the claims substantially correspond to the claim as set forth in claims 2-4, 6-8 and 10; thus, they are rejected on similar grounds and rationale as their corresponding limitations.

	Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (US 20050162337 A1), referred herein as Ohashi in view of Suryanarayana et al. (US 20160210769 A1), referred herein as Sury further in view of MORITA (US 20160210769 A1), referred herein as MORITA.
Regarding Claim 5, Ohashi in view of Sury teaches the method according to claim 3, but does not teach claimed limitations herein.
However, MORITA discloses a transition process of the plurality of layouts by way of an animation presenting change of the sizes and the positional relationship of the plurality of divided region, which is analogous to the present patent application.  MORITA teaches wherein displaying the indication region includes:
according to a movement direction of the second operation, displaying the indication region within a target orientation range relative to a post-operation location of the target object after the second operation is performed, the target orientation range including a direction range having an included angle with the moving direction of the second operation smaller than a set angle (MORITA [0108] In contrast, when the operation detection unit 122 determines that there is touch-on and drag of a predetermined amount or more (YES in Step S1), the operation detection unit 122 detects xy coordinates on which the touch-on is performed and a drag direction and notifies the layout setting unit 123 of the xy coordinates and the drag direction (Step S2). Note that the drag direction may be detected as a rightward direction (+x-axis direction) or a leftward direction (−x-axis direction). For example, when the user drags in an oblique direction, its y-axis direction component may be ignored and only an x-axis direction component may be detected).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified Ohashi to incorporate teachings of MORITA, and applying the predetermined amount of dragging direction, as taught by MORITA into the method for determining user input based on gesture and for implementing shared experiences using mobile computing devices. 
Doing so would prevent transition of the layouts unintended by the user when the user performs touch operation not with the intention of transitioning the layouts in the systems and methods for a display area with a plurality of divided sub-areas.

Regarding Claim 15, Ohashi in view of Sury teaches the electronic device according to claim 11. The metes and bounds of the claims substantially correspond to the claim as set forth in claim 5; thus, they are rejected on similar grounds and rationale as their corresponding limitations.

	Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (US 20050162337 A1), referred herein as Ohashi in view of Suryanarayana et al. (US 20160210769 A1), referred herein as Sury further in view of FAN et al. (US 20220108668 A1), referred herein as FAN.
Regarding Claim 9, Ohashi in view of Sury teaches the method according to claim 7, but does not teach claimed limitations herein.
However, FAN discloses a display system includes a host and a display, which is analogous to the present patent application.  FAN teaches wherein obtaining the area division information includes:
displaying a plurality of area division templates (FAN [0030] Referring to FIG. 7, a schematic diagram of a menu of the setting program ST according to an embodiment. In an embodiment, one page of the menu of the setting program ST may have templates TP1 to TP6. Take six kinds of template for example to illustrate here, but the present invention does not limit the number of template. Templates TP1 to TP6 correspond to the desktop DT and provide different options to divide the desktop DT into multiple blocks, and each block can be preset a specific display parameter);
obtaining a target area division template selected by a user from the plurality of area division templates (FAN [0031] Each display mode has its own display parameter setting. In response to that a user selects one kind of the preset display mode A1 to A6 from the toolbar TB of the first window WD1, the preset display mode is only presented in the first window WD1); and
determining the area division information according to an area division rule indicated in the target area division template (FAN [0030] The setting program ST can allow a user to arrange multiple application software to be located in each block respectively based on his/her preference. In response to that the first application software APP1 is dragged to one of the blocks, the one of the blocks corresponds to the first display parameter. The host 110 can adjust a size of the first window WD1 to match with a size of the one of the blocks, and the display 120 displays the first window WD1 according to the first display parameter corresponding to the one of the blocks). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified Ohashi to incorporate teachings of FAN, and applying the predetermined amount of dragging direction, as taught by FAN into the method for determining user input based on gesture and for implementing shared experiences using mobile computing devices. 
Doing so would prevent transition of the layouts unintended by the user when the user performs touch operation not with the intention of transitioning the layouts in the systems and methods for a display area with a plurality of divided sub-areas.

Regarding Claim 19, Ohashi in view of Sury teaches the electronic device according to claim 11. The metes and bounds of the claims substantially correspond to the claim as set forth in claim 9; thus, they are rejected on similar grounds and rationale as their corresponding limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611